Citation Nr: 1423323	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) to be paid at a rate higher than 70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to September 1992, February 1993 to July 1993, January 1995 to April 1995, March 2003 to April 2004, and December 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which awarded educational benefits under the Post-9/11 GI Bill at the 70 percent rate.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2012.  A copy of the hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran had at least 30 continuous days of active service after September 2001, and was discharged due to Meniere's disease, a service-connected disability.


CONCLUSION OF LAW

The criteria for an eligibility percentage of 100 percent for educational assistance, under the Post 9/11 GI Bill, have been met. 38 U.S.C.A. §§ 3311, 3313 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9640 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for Veterans who served on active duty after September 11, 2001.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 to 3324 (West Supp. 2013) with the implementing regulations found at 38 C.F.R. §§ 21.9500 to 21.9770 (2013). 

These laws and regulations provide that a veteran who serves at least 30 continuous days after September 11, 2001, and is discharged for a service-connected disability is paid at the 100 percent rate under the Post-9/11 GI Bill.  38 U.S.C.A. §§ 3311, 3313 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9640(a) (2013).

Here, as noted in the Introduction section, the Veteran had two periods of service after September 2001, each longer than 30 continuous days, with the most recent period ending in May 2005.  Moreover, his personnel records from May 2005 show that he was placed on the Temporary Disabled Retired List (TDRL) due to Meniere's disease.  In March 2008, it was noted that his condition was unchanged since being placed on the TDRL, and the U.S. Air Force initiated his permanent retirement due to disability.  Service-connected benefits have been awarded for Meniere's disease.  Therefore, it is clear that the Veteran was discharged from service due to his service-connected Meniere's disease.

Because he had the requisite amount of service and was discharged due to a service-connected disability, payment at the 100 percent rate under the Post-9/11 GI Bill is authorized.  As the Veteran's claim is being granted in full, any prior deficiencies in VA's duties to notify or assist, if present, were not prejudicial and do not need to be discussed.



ORDER

Payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


